 Case: 2:20-cv-04141-EAS-KAJ Doc #: 4 Filed: 09/02/20 Page: 1 of 1 PAGEID #: 102




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

CARLOS RICHARDSON,

              Plaintiff,                       Case No. 2:20-cv-4141
       v.                                      JUDGE EDMUND A. SARGUS, JR.
                                               Magistrate Judge Kimberly A. Jolson

GARY MOHR, et al.,

              Defendants.


                                          ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on August 18, 2020. (ECF No. 3.) The time for filing objections has

passed, and no objections have been filed to the Report and Recommendation. Therefore, the

Court ADOPTS the Report and Recommendation. For the reasons set forth in the Report and

Recommendation, Plaintiff’s § 1983 claim is DISMISSED and Plaintiff’s RLUIP claim is

DISMISSED without prejudice.

       IT IS SO ORDERED.




9/2/2020                                   s/Edmund A. Sargus, Jr.
DATE                                       EDMUND A. SARGUS, JR.
                                           UNITED STATES DISTRICT JUDGE
